ITEMID: 001-77303
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: ZAFER v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The application was introduced by Mr Ján Záfer, a Slovakian national who was born in 1930 and who lived in Hlohovec. He was represented by Mr S. Jakubčík, a lawyer practising in Bratislava. The applicant died on 8 May 2005. On 8 September 2005 Mrs Viola Záferová, the applicant’s spouse, informed the Court of her wish to continue the application in her late husband’s stead. She authorised Mr S. Jakubčík to represent her in the proceedings. The Government of the Slovak Republic (“the Government”) are represented by their Agent, Mrs A. Poláčková.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1994 the applicant and his wife started living in a family house which is owned by their son and the latter’s wife. The house is situated in Železničná street in Hlohovec. The house is placed between two other family houses with street numbers 11 and 13 respectively and it had a plate with street number 12 initially.
The applicant and the other inhabitants of the house were disturbed by persons who thought that an important pharmaceutical company established in Hlohovec in 1950 had its headquarters there. In November 1994 the applicant learned that the company, whose premises were located partly at the end of the same street some 300 to 400 metres away, used in its address the same street number as their house had. In addition, the same address was used by several other companies which leased premises from the pharmaceutical company in issue.
On 10 February 1995 the applicant’s son sought redress from both the Mayor of Hlohovec and the company’s management. He also requested the company to remove its information and advertisement board located in front of his house. On 15 March 1995 the company’s representatives replied that they were interested in solving the problem and that they had asked the Municipal Office in Hlohovec for assistance.
On 24 April 1995 the Hlohovec Municipality decided, with reference to sections 9-12 of Act 517/1990, to assign street number 19 to the house in which the applicant and his family lived. The document indicated that the decision was to be delivered to the house owner and to the Land Registry in Hlohovec. It contained no information as to the availability of any remedy. In a separate letter with the same date and addressed to the house owner the Hlohovec Municipal Office stated that the house should normally have street number 12. However, according to the relevant documents, the same street number had been assigned to the pharmaceutical company whose premises were located in the same street. It resulted from the fact that the company’s premises had had street number 12 from the moment of its establishment while further buildings had been built in the street subsequently without any change in the numbering. Given the position and activities of the company, the Municipal Office decided to assign a different street number to the house of the applicant’s son. The company was to bear any costs related to the change of the number plate attached to the house.
On 17 May 1995 the Municipal Office informed the applicant’s son that its employees would come to his house, on 23 May 1995, with a view to resolving the problem of the company’s advertisement board.
The applicant and his wife continued to be regularly disturbed throughout the day by a large number of persons who thought that the above company or other companies which leased the latter’s premises (and thus had the same street address) had their offices there.
In November 1998 the applicant complained of the situation to the Mayor of Hlohovec. On 19 November 1998 the Municipal Office sent copies of the above documents dated 24 April 1995 together with a certificate that the inhabitants of the house had their permanent address at Železničná street 19. As the applicant continued insisting that the house should have street number 12, the Mayor of Hlohovec decided to allocate street number 12/A to the house in January 1999. The documents submitted to the Court indicate that the applicant’s son and the members of his family had also registered their permanent address in the house at that time.
Despite that change the applicant and his wife were regularly disturbed by persons looking for one of the companies whose address was at Železničná street 12. Such encounters sometimes resulted in misunderstandings and conflicts, for example with employment seekers. As a result, the health of the applicant and his wife deteriorated. In particular, the applicant submitted medical certificates according to which his wife had been undergoing long-term psychiatric treatment since 1991. Both the applicant and his wife underwent treatment in a sanatorium.
On 28 December 1999 the applicant asked the Constitutional Court to express its opinion as to whether the Municipal Office had proceeded in an appropriate manner from the point of view of respecting the rights of the persons living in the house and whether the company concerned had violated the rights of those persons.
In a letter of 8 February 2000, a constitutional judge informed the applicant that individuals could initiate proceedings before the Constitutional Court under Articles 127 and 130 § 3 of the Constitution only. The Constitutional Court was not entitled to express an opinion on the questions put by the applicant. The letter concluded that the applicant’s submission did not meet the formal requirements for proceedings to be brought before the Constitutional Court.
In 2000 a TV company reported on the case. In the broadcast the applicant explained that he and his family were regularly disturbed by persons looking for Železničná street 12. On some days up to 6 persons rang their bell. The applicant held in his hands a standardised street number plate bearing the number 12. He stated that that number had originally been attached to their house and that he would not abandon the claim that it still belonged to them. The Mayor explained that the company had had street number 12 in its address from the moment of its establishment. The municipality accepted that a change in the company’s address would result in disproportionately high costs. The decision adopted in 1995 to allocate street number 19 to the house of the applicant’s son seemed to be the most appropriate solution. The Mayor expressed the view that if the applicant’s family had accepted the proposed solution including the placement of an additional board announcing where the company’s premises were situated, the problem would have been resolved. A lawyer whom the TV team consulted advised the applicant to indicate visibly on the house street number 19 allocated by the municipality. The pictures of the house indicate that, unlike the neighbouring ones, the house in which the applicant lived had no identification number attached to it at the time when the broadcast was made.
As from 15 June 2000 the company in issue started using a new address - Nitrianska street 100. That address indicates the main entrance to the company’s newly built administrative building. However, the address of several other companies leasing the premises remained unchanged.
In a reply to the applicant’s complaint, the Office of the President of the Slovak Republic expressed the view, on 3 October 2000, that the Municipal Office in Hlohovec had acted in accordance with Regulation 347/1997 in that it had allocated street number 12/A to the house.
In his submissions to different authorities the applicant repeatedly indicated “Železničná 12” as his address.
According to the Government, the applicant and his son disregarded the decision of 1999 to allocate street number 12/A to the house. They submitted photographs taken by the employees of the Hlohovec Municipal Office, on 24 January 2004, showing that the house bears street number 12.
The applicant contended that the number attached to the house had been carved in wood and bought by his son, and that they had not been provided with plates.
Pursuant to Article 127 of the Constitution, as in force until 30 June 2001, the Constitutional Court decided on complaints concerning final decisions made by, among others, local government authorities and local self-governing bodies in cases concerning violations of the fundamental rights and freedoms of citizens, unless the protection of such rights fell under the jurisdiction of another court.
Under Article 130 § 3 of the Constitution, as in force until 30 June 2001, the Constitutional Court could commence proceedings upon a petition (podnet) presented by any individual or corporation claiming that their rights had been violated.
According to its case-law under former Article 130 § 3 of the Constitution, as in force until 30 June 2001, the Constitutional Court lacked jurisdiction to draw legal consequences from a violation of a petitioner’s rights. It could neither grant damages to the person concerned nor impose a sanction on the public authority responsible for the violation found. In the Constitutional Court’s view, it was therefore for the authority concerned to provide redress to the person whose rights were violated.
The lawfulness of decisions given by authorities charged with public administration can be reviewed by courts in accordance with Part 5 of the Code of Civil Procedure which governs the administrative judiciary.
Article 244(2) provides that administrative courts review the lawfulness of decisions given by State administrative authorities or local selfgovernment authorities, as well as of other legal persons authorised by law to decide on individual rights and obligations in the context of public administration. As from 1 January 2002, this provision has been amended in that courts are also entitled to review the way in which administrative authorities proceed, including their failure to act.
Under paragraph 3 of Article 244, decisions of administrative authorities are decisions which such authorities delivered in the context of administrative proceedings as well as other decisions which establish, modify or annul the rights and obligations of natural or legal persons.
Under Article 247(2), courts are entitled to decide on actions against decisions delivered by administrative authorities where such decisions have become final after the exhaustion of all available ordinary remedies.
Act 517/1990 Coll. governed the territorial and administrative division of the Slovak Republic. It was in force until 24 July 1996.
Section 10(1) provided that, in order to facilitate orientation in streets, every building and every separate entry thereto were to be marked by an “orientation number”. Every street given a name was to have a separate series of orientation numbers.
Section 11(1) provided that municipalities were to decide on and register the numbering of buildings.
Pursuant to section 12(2), a single type of plates with street orientation numbers is to be used in a municipality. The house owners were to obtain a plate with the corresponding number and attach it to their house at their own expense. Paragraph 3 of section 12 provided that a street orientation number is to be placed to the right from the entrance to a building in a manner permitting it to be seen from public space.
Act 221/1996 on Territorial and Administrative Organisation of the Slovak Republic entered into force on 24 July 1997 and it repealed Act 517/1990.
The following relevant provisions were in force until 31 December 2001.
Under section 13, every building in a street or in a public place having a name and every separate entrance to such a building were to have an orientation number. Every street or public place having its own name was to have its own series of orientation numbers.
Section 14(1) entrusted to municipalities the numbering of buildings and its registration. Municipalities decided also on the type of plates with street numbers to be used on their territory. Pursuant to paragraph 3 of section 14, house owners were to obtain a plate with the corresponding number and attach it to their house at their own expense.
Section 17 provided that decisions under Act 221/1996 were not covered by the Administrative Proceedings Act of 1967.
As from 1 January 2002 the numbering of buildings has been governed by Act 369/1990 on Municipal Organisation, as amended by Act No. 452/2001.
Pursuant to section 2c(1), municipalities allcoate orientation and registration numbers to buildings, keep a register of such numbering and ensure that it corresponds to the factual situation.
Section 27a(2) provides, inter alia, that decisions by which street numbers are assigned to houses are not covered by the Administrative Procedure Act of 1967.
Regulation 347/1997 was issued by the Ministry of the Interior with reference to Act 221/1996 and it governed, inter alia, the details of the numbering of buildings. It was in force from 1 January 1998 until 1 March 2003.
Regulation 31/2003 repealed Regulation 347/1997 with effect from 1 March 2003.
Section 6(4) provides that a street orientation number can be changed or annulled in exceptional cases only and after the owner of the building has been duly notified.
